USCA4 Appeal: 21-4335      Doc: 29         Filed: 10/04/2022     Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4335


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        SYLVESTER DEANGELO WALKER, a/k/a DBOS,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Wheeling. John Preston Bailey, District Judge. (5:20-cr-00041-JPB-JPM-1)


        Submitted: August 31, 2022                                        Decided: October 4, 2022


        Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Frank C. Walker II, FRANK WALKER LAW, Clairton, Pennsylvania, for
        Appellant. Shawn Michael Adkins, Assistant United States Attorney, OFFICE OF THE
        UNITED STATES ATTORNEY, Wheeling, West Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4335         Doc: 29      Filed: 10/04/2022     Pg: 2 of 4




        PER CURIAM:

               Sylvester Deangelo Walker pled guilty pursuant to a plea agreement to distribution

        of methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). The district court

        calculated Walker’s advisory range under the Sentencing Guidelines at 100 to 125 months’

        imprisonment and sentenced Walker to 100 months’ imprisonment and three years of

        supervised release.

               On appeal, Walker’s counsel has filed a brief pursuant to Anders v. California,

        386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal, but

        questioning whether the district court abused its discretion in sentencing Walker to 100

        months in prison. Walker filed a pro se supplemental brief in which he questions whether

        the district court erred in calculating his base offense level under the Sentencing

        Guidelines. The Government declined to file a brief and does not seek to enforce the appeal

        waiver in Walker’s plea agreement. 1 We affirm.

               “This Court reviews all sentences—whether inside, just outside, or significantly

        outside the Guidelines range—under a deferential abuse-of-discretion standard,” United

        States v. Torres-Reyes, 952 F.3d 147, 151 (4th Cir. 2020) (cleaned up), for procedural and

        substantive reasonableness, United States v. Fowler, 948 F.3d 663, 668 (4th Cir. 2020). In

        determining procedural reasonableness, this court considers whether the district court



               1
                 Because the Government fails to assert the waiver as a bar to this appeal, we may
        consider the issues raised by counsel and Walker and conduct an independent review of
        the record pursuant to Anders. See United States v. Poindexter, 492 F.3d 263, 271
        (4th Cir. 2007).

                                                    2
USCA4 Appeal: 21-4335      Doc: 29         Filed: 10/04/2022      Pg: 3 of 4




        properly calculated the defendant’s Guidelines range, gave the parties an opportunity to

        argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a) factors, and

        sufficiently explained the selected sentence. Id. When rendering a sentence, the district

        court must make an individualized assessment based on the facts presented, state in open

        court the reasons supporting its chosen sentence, address the parties’ nonfrivolous

        arguments in favor of a particular sentence and, if it rejects them, explain why in a manner

        allowing for meaningful appellate review. United States v. Provance, 944 F.3d 213, 218

        (4th Cir. 2019). If there are no procedural errors, this court then considers the substantive

        reasonableness of the sentence, evaluating “the totality of the circumstances to determine

        whether the sentencing court abused its discretion in concluding that the sentence it chose

        satisfied the standards set forth in § 3553(a).” United States v. Nance, 957 F.3d 204, 212

        (4th Cir. 2020) (internal quotation marks omitted). Any sentence within a properly

        calculated Guidelines range is presumptively substantively reasonable, and the defendant

        bears the burden of demonstrating the sentence is unreasonable when measured against the

        § 3553(a) factors. United States v. White, 810 F.3d 212, 230 (4th Cir. 2016).

               After review of the record, we conclude that the district court did not reversibly err

        in calculating Walker’s Guidelines range. Contrary to Walker’s suggestion made in the

        pro se brief, the district court did not plainly err in calculating his base offense level.

        See United States v. Kobito, 994 F.3d 696, 701 (4th Cir. 2021) (stating standard of review).

        The district court also afforded counsel an adequate opportunity to argue for an appropriate

        sentence and properly heard allocution from Walker. After considering these arguments

        and Walker’s allocution, the advisory Guidelines range, and the 18 U.S.C. § 3553(a)

                                                     3
USCA4 Appeal: 21-4335         Doc: 29      Filed: 10/04/2022     Pg: 4 of 4




        factors, the district court determined that a 100-month prison term was warranted based on

        the nature and circumstances of Walker’s offense conduct, his history and characteristics,

        and the sentencing range established under the Guidelines. See 18 U.S.C. § 3553(a)(1),

        (4)(A). The district court’s explanation was sufficient to support the imposition of this

        term, and Walker does not overcome the presumption of reasonableness afforded to it. We

        thus discern no abuse of discretion in the district court’s imposition of the 100-month

        prison term.

              In accordance with Anders, we also have reviewed the remainder of the record and

        have found no meritorious issues for appeal. We therefore affirm the criminal judgment.

        This court requires that counsel inform Walker, in writing, of the right to petition the

        Supreme Court of the United States for further review. If Walker requests that a petition

        be filed, but counsel believes that such a petition would be frivolous, then counsel may

        move in this court for leave to withdraw from representation. Counsel’s motion must state

        that a copy thereof was served on Walker. 2

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




               2
                 Walker’s counsel has moved for leave to withdraw from representation. We deny
        this motion without prejudice to counsel’s ability to refile it after he has discharged his
        obligation to inform Walker of his right to petition the Supreme Court for further review.

                                                      4